Perkins, J.
Proceeding before two justices to obtain possession of real estate. Appeal to the Circuit Court. The case was there dismissed on motion, for want of jurisdiction of the justices, it not disclosing that the relation of landlord and tenant existed between the parties. This is the error alleged.
R. Brackenridge, Jr., for the plaintiff.
J. L. Worden, for the defendant.
The ruling of the Court below was in accordance with the decision of this Court upon the statute of 1838 (1); but the phraseology of the‘statute of 1843, under which this case arose, differs materially from- that of 1838, and, we think, authorized justices of the peace to take jurisdiction, regardless of the question of tenancy. See R. S. 1843, pp. 817, 818.
The statute of 1843 being now superseded by that of 1852, further criticism upon it would be here misplaced.
Per Owricm.— The judgment is reversed with costs. Cause remanded, &c.

 See 8 Blackf. 222.